Title: To James Madison from Joseph Jones, [ca. 15 December] 1796
From: Jones, Joseph
To: Madison, James


Dr. Sr.
[ca. 15 December 1796]
Yours of the 11th. by this days mail I have recd. with the papers inclosed. I find nothing new from Europe. Mifflin has very fully stated to the legislature the ground of his conduct respecting the choice of Electors and will no doubt meet the public approbation. It is to be hoped an investigation of the bus[i]ness will take place if there shall be reason to think any unfairness has been practiced that the truth may come out and the public censure fall on those who are to blame if such there are. As yet there appears to be great uncertainty who will be the President—the probabi[li]ty is that if Vermont has no choice that J. will have the majority necessary to his appointmt. If the votes of that State shall be admitted I fear his Antagonist will prevail. I still hope it will devolve on the Representatives where we are taugh[t] to believe a sufft. number of the States will be in his favor. The P. in his speech seems to think the honor of the nation wounded by Adets free censures—there appears to be some gaul in the composition but it is thought by the Friends of that Republic to contain plain truths however roughly exhibited. What with the gloomy prospect presented by the present posture of French affairs as it respects America—the diminution of the British markets in Europe and their pouring in upon us their manufactures, together with the real scarsity of money, and the hazard of our exports finding a convenient market, it will be fortunate if great failures do not happen among us—already it is said some have happened in Baltimore and similar evils expected in ev⟨e⟩ry quarter of the Union—the great surplus of goods beyond the necessary demand must lye in the hands of the Merchts.—they must pay or abide the consequence and poor America become the Drs. for those manufactures Britain could not vend elsewhere. I go in the morning to Loudoun for abt. ten days—your favors will meet me on my return. Yr. friend
Jos: Jones.
